DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Darin et al. (US 2,829,040) (1958) in view of Recycling Product News (“Used Oil Recycling: Good for the Environment, Good for Business”, accessed from www.recyclingproductnews.com; referenced hereinafter as “RPN”). 

Regarding claim 11, Darin et al discloses a method of preventing dust formation or caking
(see Darin et al teaching a fertilizer composition that avoids caking during processing or subsequent storage [col. 3, lines 7-11; col. 5 lines 46-48]), 
the method comprising: at least partially coating a fertilizer particulate with a coating
(see Darin et al teaching the surfaces of the  fertilizer ingredients are covered with pitch [col. 5 lines 35-37 and 46-48]), 
the coating comprising vacuum tower asphalt extender (VTAE), where the VTAE is bottoms from a vacuum distillation process
(Darin et al teaches the petroleum pitch is obtained by extremely deep vacuum distillation [col. 3 lines 12-15] wherein the pitch is the recovered liquid bottoms product from a series of distillation processes [col. 3 lines 15-27]; thus Darin et al’s petroleum pitch reads on VTAE)

Darin et al does not explicitly disclose the VTAE is from vacuum distillation of used automotive and/or industrial oil; however, RPN discloses the benefits of improved environmental sustainability and corporate reputation for recycling used oil [pg. 3, second sentence]; RPN and Darin et al are analogous inventions in the field of petroleum products;
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the asphaltic crude oils of Darin et al to be that of used waste oils like that described in RPN; the simple substitution of one known element (e.g. crude oil) with another (e.g. waste oil) would yield predictable results (MPEP 2143 (I)(B)); further, one of ordinary skill in the art would have been motivated to do so because of the positive environmental impact of re-using waste oil.

Regarding claim 17, Darin et al, modified by RPN, discloses the method of claim 11 where Darin et al further teaches the fertilizer is a plant nutrient selected from the group consisting of primary macronutrients [col. 2 lines 6-8], secondary macronutrients and micronutrients [col. 2 lines 35-38].

Regarding claim 18, Darin et al, modified by RPN, as modified by RPN discloses the method of claim 11 where the fertilizer is granular (see Darin et al at [col. 6 lines 69-71]).

Claims 14-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darin et al (US 2,829,040; 1958; referenced hereinafter as “Darin et al”) in view of Recycling . 

Regarding claim 14, Darin et al, modified by RPN, discloses the method of claim 11 but does not disclose the coating further comprises bitumen and or asphalt. However, Varnadoe et al teaches a similar asphalt-based coating for bulk solids that is fertilizer [0012-0013], wherein the bituminous materials that include asphalt and asphaltic pitches [0013, lines 9-10] are used in combination in inhibit caking ad dust formation [0008]. Varnadoe et al, Darin et al and RPN are analogous inventions in the field of petroleum products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include bituminous materials and asphalt like that described in Varnadoe et al in the composition of modified Darin et al. One of ordinary skill in the art would have been motivated to do so to enhance the caking and dust prevent properties of the fertilizer which, when excessive dust is allowed to form, could lead to spontaneous combustion and dangerous work environments for fertilizer producers (Varnadoe et al [0007]).   

Regarding claim 15, Darin et al, modified by RPN and Varnadoe et al, discloses the method of claim 14, where the asphalt component is asphalt as 
(see Varnadoe et al at [0019] teaching asphalt) 
and the VTAE component is VTAE 
(see Darin et al teaching  distilled bottoms pitch which reads on VTAE [col. 3 lines 12-15])), 

(see Darin et al teaching forming an emulsion with the pitch [col. 4 lines 24-30] wherein the pitch is cooled and the produced mixture provides a waterproof coating over the surfaces of the fertilizer particles [col. lines 35-37]; also see Varnadoe et al teaching spraying the fertilizer with asphalts and petroleum resin to reduce points of contact between particles in order to inhibit caking [0008, lines 5-8]; thus the combination of Darin et al as modified by RPN and Varnadoe et al reads on a particulate that is coated with an emulsified VTAE and asphalt component).

Response to Arguments
Applicant's arguments and affidavit filed 03/12/2021 have been fully considered but they are not persuasive. The affidavit under 37 CFR 1.132 filed 03/12/2021 is insufficient to overcome the rejection of claim 11 based upon Darin et al modified by RPN applied under 35 U.S.C. 103 as set forth in the last Office action (under the rejection of now cancelled claim 12) because:  in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
In response to applicant’s remarks that Darin et al does not anticipate coating the fertilizer with VTAE due to amended claims (see Remarks [pg. 8, para 1]), examiner acknowledges that the newly presented rejection of claim 11 of  Darin et al in combination with RPN makes obvious it is within reason for one of ordinary skill in the art to substitute the vacuum distilled bottoms of pitch as taught by Darin with that of a vacuum distilled bottoms from used or recycled automotive/industrial oil. 

The claimed VTAE also comprises heavy vacuum gas oils (see Affidavit [slide 19]) with a flash point of at least 550 F (see Specification [0008]) that also has use an anticaking coating for fertilizers (see Specification [0002]). Thus, while Darin’s pitch is not exactly VTAE as claimed (see Affidavit [pg. 6, last two paragraphs]), the two materials are structurally similar, therefore it would have been obvious to one of ordinary skill in the art to substitute one for the other in the pursuit of the same utility of coating fertilizer particles. 
However, the presumption of obviousness based on a reference disclosing structurally similar compounds may be overcome where there is evidence showing there is no reasonable expectation of similar properties in structurally similar compounds (MPEP 2144.09 (V)).
In response to applicant’s remarks that even if it would be obvious to substitute the pitch of Darin for used oil as taught by RPN, the used oil is not indicated to be further subjected to a vacuum distillation process from which the bottoms are used to coat the fertilizer (see Remarks [pg. 9, para 3]), examiner notes the prior art material and claimed material are substantially similar regardless of the process used to obtain them. 

Lacking any other claimed distinct properties or features of VTAE and in addition to applicant disclosing the composition and characteristics of VTAE may vary broadly (see Specification [0008, last sentence],  the structural implication of VTAE (i.e. dense, reused oil product) is sufficiently similar to that of the pitch as disclosed by Darin and the recycled used oil as further supported by RPN, thereby making the substitution of one product for the other obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731